GOODMAN, District Judge.
The United States Attorney, at the direction of the Attorney General, seeks leave of court to file dismissals of the indictments in these cases. Rule 48(a), Fed.Rules Crim.Proc. 18 U.S.C.A. An indictment charging the same offense against the defendant is now pending in the United States District Court for the District of Columbia.
It has become the duty of the Attorney General to determine in which jurisdiction the offense charged “was most probably committed, and bring the offender to trial there.” Haas v. Henkel, 1910, 216 U.S. 462, 30 S.Ct. 249, 251, 54 L.Ed. 569.
He has made such determination by requesting leave of Court to dismiss the indictments in this District. His decision in that regard appears to be based on good reason, i. e., that the offense was probably not committed in this Distiict, but was probably committed in the District of Columbia. 18 U.S.C. § 1001; 29 U.S.C.A. § 159(h); United States v. Valenti, 3 Cir., 1953, 207 F.2d 242; see also U. S. v. Lombardo, 1916, 241 U.S. 73, 36 S.Ct. 508, 60 L.Ed. 897.
Leave to file dismissals of the indictments is granted.